DETAILED ACTION
    
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings received on 5/22/20 are acceptable.

Allowable Subject Matter
Claims 1-8 and 10-12 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest a pulse voltage generation device including the limitation “a magnetic core of the transformer comprises at least two high-voltage coils, and each of the high-voltage coils is correspondingly connected with one first AC/DC conversion circuit, the first AC/DC conversion circuit is correspondingly connected with at least one energy storage capacitor and a discharge control circuit; two ends of the28770_00/20001/SDA-4848-3709-2848_1Application No. 17/113,806Response to Office Action of April 5, 2021 Page 3discharge control circuits with output terminals being connected in parallel serve as an output terminal of the pulse voltage generation device“ in addition to other limitations recited therein.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ADOLF D BERHANE/           Primary Examiner, Art Unit 2838